FILE COPY



          Mary
   MoczygembaAppellant/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 4, 2015

                                   No. 04-14-00110-CV

                                 Mary MOCZYGEMBA,
                                       Appellant

                                            v.

                Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                 Appellees

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 12-10-0573-CVW
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER

Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.kaa


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court